Case 3:16-cv-00855-JMM Document 92 Filed 04/04/19 Page 1 of 1

CY MALLEY @ LANGAN

TODD J. O’MALLEY ———— ee LAW OFFICES. KYLE D. STELMACK
MARY ANNE O. LUCAS ARMAND E. OLIVETTI, JR.

AC J G
THOMAS E, LUCAS, JR. A PROFESSIONAL CORPORATION Of Counsel

 

April 4, 2019

The Honorable Judge James Munley
United States District Court
Middle District of Pennsylvania

via electronic filing

RE: Richard Gray v. Kimberly Clark Global Sales, LLC, et al
Docket #: 3:16-CV-00855-JMM

Dear Judge Munley:

Pursuant to the Order of March 4, 2019, | hereby provide the following update to
the Court with regard to the status of settlement. We received the approval of the North
Carolina Industrial Commission for the compromised workers’ compensation lien. We
provided the executed Release and received the settlement checks from the defense.
This matter is now concluded.

Very truly yours,

O'MALLEY & LANGAN, P.C.

ha J Gi Ohi j
tomalle amaleviennan: com
TJO/jmr

cc: John Campbell, Esquire (via electronic filing)

4

REPLY TO: D&Scranton Office:
The O’Malley & Langan Bldg.
rePLY TO: L] Pittston Office: 201 Franklin Avenue
9 North Main Street ; ; REPLY TO: CL]. Towanda Office:
Pittston, PA 18640 Scranton, PA 18503 213 Main Street, 2nd Floor
(570) 883-1321 (570) 344-COMP (2667) Towanda, PA 18848

FAX (570) 883-1250 FAX (570) 344-6199 (570) 265-5800
